Citation Nr: 0602526
Decision Date: 01/27/06	Archive Date: 04/11/06

Citation Nr: 0602526	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  98-18 516	)	DATE JAN 27 2006
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for duodenal ulcer disease 
(claimed as a stomach disorder).


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




VACATUR

The veteran had verified active military service from 
November 1967 to July 1969.  He was awarded a Purple Heart 
and a Combat Action Ribbon.

Initially, this case came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1998 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.

A hearing on appeal was scheduled to be held before a 
Veterans Law Judge at the RO (Travel Board hearing), on 
November 17, 1999.  In a decision dated July 22, 2005, the 
Board denied the veteran's claim seeking entitlement to 
service connection for duodenal ulcer.  In the Introduction 
section of that decision, the Board noted that the veteran 
failed to appear for the hearing and that there was no 
request by either the veteran or his representative to 
reschedule the hearing and, therefore, the request for a 
hearing was considered withdrawn under 38 C.F.R. § 20.704 
(2005).

In August 2005, the Board received a Motion for 
Reconsideration of the July 2005 Board decision from the 
veteran, along with VA treatment records dated in July and 
August 1973 that were not of record at the time of the 
Board's July 2005 decision.  In sum, the veteran asked that 
the Board review the appeal and the evidence of record and 
issue a new decision on the above issue.

VA regulations provide that an appellate decision may be 
vacated by the Board at any time on the request of the 
appellant, or his representative, or on the Board's own 
motion when there has been a denial of due process.  See 
38 C.F.R. § 20.904 (2005).  As outlined above, it appears 
that the Board's July 2005 decision was not based on 
consideration of all the available evidence.  The VA is 
considered to have constructive notice of medical records in 
VA's possession.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  In order to assure due process, the Board has 
decided to vacate the July 2005 decision and the issue set 
forth above will be considered de novo in a separately-issued 
decision.  Consequently, the veteran's Motion for 
Reconsideration is rendered moot.  


ORDER

The Board's July 22, 2005 decision, which denied service 
connection for duodenal ulcer, is vacated.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

Citation Nr: 0520061	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  98-18 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for duodenal ulcer.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

C. Trueba, Counsel




INTRODUCTION

The veteran had active military service from November 1967 to 
July 1969.  He was awarded a Purple Heart and a Combat Action 
Ribbon during his active service.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana. 

The Board notes that, at the veteran's request, he was 
scheduled to testify at an appeals hearing at the RO before a 
traveling Veterans Law Judge (VLJ) on November 17, 1999.  
However, the record reflects that he failed to report to the 
scheduled hearing.  As the record does not contain further 
indication that the veteran or his representative submitted 
additional requests for a traveling VLJ hearing, the Board 
deems the veteran's request for an appeals hearing withdrawn.  
See 38 C.F.R. § 20.704 (2004).

Lastly, the Board notes that the November 1998 substantive 
appeal, and the February 2000 and July 2003 Board remands 
include the issue of entitlement to service connection for a 
back disorder.  However, in a November 2004 rating decision, 
the veteran was granted service connection for degenerative 
arthritis of the lumbar spine, herniated disc at L5-S1, 
status post lumbar laminectomy.  As this is a full grant of 
the benefits sought on appeal, this issue is no longer before 
the Board for adjudication, and thus, will not be addressed 
in this decision.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  

Moreover, the Board notes that in a December 2004 statement, 
the veteran appears to indicate that he is seeking service 
connection for post-traumatic stress disorder (PTSD), and 
entitlement to nonservice-connected disability pension.  
However, as the only issue currently before the Board is that 
set forth on the title page of this decision, these matters 
are referred to the RO for appropriate action.



FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
on appeal.

2.  The competent medical evidence of record does not show 
that the claimed duodenal ulcer is related to service.


CONCLUSION OF LAW

The claimed duodenal ulcer was not incurred in or aggravated 
by service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 
3.3.09 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that, in a September 
1973 rating decision, the veteran was originally denied his 
claim of service connection for duodenal ulcer.  However, it 
appears the veteran was not properly notified of such denial 
and of his appellate rights via the September 1973 RO letter 
sent to the veteran along with the rating decision.  See 
generally 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2003).  In addition, in the July 1998 rating 
decision issued following the veteran's March 1998 subsequent 
claim of service connection for duodenal ulcer, the RO 
acknowledged that the veteran in fact was improperly notified 
of the 1973 denial.  As such, the issue has been framed as 
noted in the title page of this decision.  

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed on appeal.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
the claim on appeal via RO letters issued in May 2001, April 
2004 and December 2004; the July 1998 rating decision; the 
September 1998 statement of the case (SOC); and the December 
2001 and November 2004 supplemental statements of the case 
(SSOCs).  In addition, RO letters issued in May 2000, May 
2001, April 2004 and December 2004; and the December 2001 and 
November 2004 SSOCs provided the veteran with specific 
information concerning the VCAA.  Thus, no further notices 
are required.  See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claim or might be pertinent to 
the bases of the claim, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Although the VA notices that were 
provided to the appellant do not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  By the informational 
letters, the rating decision, the SOC and the SSOCs, VA 
satisfied the fourth element of the notice requirements.  
Therefore, to decide the appeal regarding the veteran's claim 
discussed herein would not be prejudicial error to the 
claimant.  See VAOPGCPREC 7-2004.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See also Mayfield v. Nicholson, No. 02-1077, 
2005 WL 957317 (Vet. App. Apr. 14, 2005).  

Generally, applicable law provides that service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active duty. 38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304 (2004).  Service connection 
may also be granted for certain chronic diseases, including 
peptic ulcers, when such diseases are manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2004).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  In order to establish service 
connection, a claimant must generally submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin such doubt may be resolved in favor of the claimant.  
By reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.

In this case, the service medical records are negative for 
any complaints or treatment for disabilities of the 
gastrointestinal system.  The discharge examination report 
specifically notes a normal gastrointestinal system.

The post-service medical evidence includes an August 1970 VA 
examination report which notes a normal digestive system.  In 
addition, treatment records dated from 1971 to 1976 from the 
Lane Memorial Hospital, the Zachary Memorial Hospital, S. 
Reed, M.D., and R. Moore, M.D., show that the veteran was 
hospitalized from July 27, 1971 to August 2, 1971 with 
complaints of stomach pain and severe epigastric burning, 
intermittent, for several months.  The veteran's symptoms 
were further aggravated by spicy food and were relieved by 
antacids.  He was diagnosed with abdominal pain, etiology 
unknown.  In addition, August 1976 notations show the veteran 
was diagnosed with abdominal pain probably secondary to 
duodenal ulcer.

A June 1973 statement from J. Patin, M.D., shows the veteran 
was diagnosed with ulcer disease with intractable pain.

The evidence also includes treatment records from the New 
Orleans VA Medical Center (VAMC) dated from 1995 to 1998 
which essentially describe the treatment the veteran has 
received for back/orthopedic problems.  In this respect, the 
Board notes that in a December 2002 VA form 21-4142 
(Authorization and Consent to Release Information to the 
Department of Veterans Affairs) the veteran indicated that 
there were relevant records from the New Orleans VAMC from 
1970 to 1996.  However, upon the RO's request for these 
records, the New Orleans VAMC responded that the veteran was 
first introduced in the system in 1995, and thus, there were 
no records available prior to 1995.  

Lastly, records from Stanocola Medical Clinic dated from 1998 
to 2000 indicate that the veteran was seen for orthopedic 
problems, including herniated disc disease at L5-S1.  March 
1999 notations show a diagnosis of peptic ulcer disease.  
And, July 2000 notations show a diagnosis of chronic peptic 
ulcer disease.

Upon a review of the evidence, the Board finds that the 
preponderance of the evidence does not support a grant of the 
claimed duodenal ulcer.  The medical evidence of record 
simply does not support the veteran's contention that his 
duodenal ulcer was incurred during service, that it became 
manifest to a compensable degree within a year of his 
discharge from service, or that it is otherwise related to 
service.  The Board finds that it was not until at least July 
1971, per the hospitalization records at the Lane Memorial 
Hospital, that the veteran's gastrointestinal symptoms first 
became manifest.  The veteran was discharged from active 
service in July 1969, which means his symptoms began two 
years following his discharge, and even then, the veteran was 
only diagnosed with abdominal pain of unknown etiology, as 
opposed to a firm diagnosis of duodenal ulcer.  See 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(2004).  In addition, the evidence of record does not include 
any evidence which tends to link the currently diagnosed 
duodenal ulcer to the veteran's active service.  Further, 
there is no evidence of record, which tends to show that the 
claimed duodenal ulcer is related to the veteran's service.

Although the Board does not doubt the veteran's sincere 
belief that his currently claimed duodenal ulcer is related 
to his service, the veteran is not a medical professional 
competent to render an opinion on matters of medical etiology 
or aggravation.  Absent a professional medical opinion 
linking the veteran's disability to service, service 
connection cannot be granted.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The law is clear that when the evidence is in relative 
equipoise as to the merits of an issue, the benefit of the 
doubt in resolving the issue is to be given to the appellant.  
38 U.S.C.A. § 5107(b).  In this case, it is apparent that the 
veteran's claimed disorder has not been related to service, 
per the evidence of record.  Given that the preponderance of 
the evidence of record does not support the veteran's 
contentions, the Board finds that the evidence is not in at 
least relative equipoise, and that the reasonable doubt rule 
is not for application in this case.  The veteran's claim 
must be denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1991). 


ORDER

Service connection for duodenal ulcer is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs





